Citation Nr: 1744111	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty from October 1977 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  

In April 2015, the Board remanded the case for acquisition of Social Security Administration disability records and updated VA medical records.

In July 2017 the Board referred the matter for a VHA expert medical opinion, which was provided in September 2017.


FINDING OF FACT

The Veteran incurred a mild TBI during service, and his current cognitive dysfunction and psychiatric impairment are residuals of that TBI.


CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI with residual cognitive dysfunction have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for psychiatric impairment, secondary to TBI, have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for TBI with residual cognitive and psychological impairment, which he contends was sustained during a 1980 motor vehicle rollover accident (MVA) while on active duty service.  He states that he has had ringing in both ears "since the truck rollover."  He also states that he has had "a lot of headaches, sometimes light to heavy pain since the accident with the truck and no one has listen;" and memory problems since leaving the Navy.  See January 2013 statement from Veteran.  In May 2014, the Veteran's mother wrote that "when [the Veteran] got home from the service he kept forgetting a lot of things that he never did before"; and in June 2014 the Veteran testified that he has had headaches and memory problems since the 1979[1980] MVA.  See Board Hearing Transcript, pp. 10-11.

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

Service treatment records (STRs) show that, on December 31, 1979, the Veteran, as passenger, was involved in a MVA; and that he reported to the ship's medic on January 1, 1980, complaining of pain over the left forehead, thigh, and right flank.  The medic wrote "neuro grossly intact"; and that gait was within normal limits and there was no loss of consciousness.  Diagnosis was "very superficial abrasion left upper forehead" and generalized muscle soreness secondary to MVA.  The Veteran was given Tylenol to take every 4 hours for pain and returned to duty.  On May 20, 1980, he returned to sick call with complaints of nausea and dizziness.  The February 1981 separation examination was normal.

After service, in March 1982, the Veteran underwent a VA examination pursuant to a dental claim.  During that examination he complained of "headaches that are bad at times."  That issue was not further explored by the examiner.

Post-service medical records dating from 1992 advise of depression; "spells" during which the Veteran feels lightheaded and sweaty, necessitating that he lay down; blackouts; and "unspecified cognitive disorder."  They also document the Veteran as complaining of "severe headaches usually top and back, that come and go, usually 1-2x/day, 3x/week, with no vision changes," with the Veteran stating that he "takes everything under the sun with no relief."  See VA medical record dated May 14, 2014.  There is also a provisional diagnosis of "cognitive disorder due to MVA 1980."  See, e.g., VA Mental Health Clinic record dated October 31, 2008.

In November 2008, the Veteran underwent "cognitive testing" by a VA staff psychologist in order to determine whether the Veteran demonstrated neuropsychological deficits consistent with a TBI.  According to this physician, "results were inconsistent across measures and the results profile does not appear consistent with those with a history of TBI."  However, the Board finds this evidence to be of little probative weight because the physician did not review the claims file and relevant medical history.

In May 2009, the Veteran underwent a neuropsychological evaluation by another VA staff psychologist.  The physician referred to the November 2008 cognitive assessment, and noted that the Veteran had been involved in a motor vehicle accident during service and that there was "some question of a mild TBI."  She then averred that the Veteran's recent decline is not consistent with a mild TBI 29 years ago because "he did not evidence significant cognitive, emotional or behavior change at the time of the accident in 1980."  In view of the fact that the Veteran complained of head pain, nausea, and dizziness approximate to the time of the 1979[1980] MVA, and has submitted written contentions of headaches, memory problems, and ringing in the ears since that event, the Board finds the May 2009 opinion to be of little weight.  

In January 2012, the Veteran underwent a VA psychiatric examination regarding the issue of TBI secondary to a January 1980 MVA.  According to the examiner, it was "less likely than not that the veteran suffered a TBI due to an MVA on 12/31/1979" because "medical evaluation for MVA dated 01/01/1980, was negative for neurological findings and no diagnosis of concussion or head injury was given;" because there was no follow by the Veteran for sequela; and because the Veteran "denies head injury on separation PE."  This opinion appears to be based on an inaccurate medical history as the Veteran complained of head pain, nausea, and dizziness approximate to the time of the 1979[1980] MVA, and has provided credible evidence of headaches, memory problems, and ringing in the ears since that event.  This opinion is therefore also of little weight.  

The Veteran also underwent a VA TBI examination on January 23, 2012; however, this was done by a family nurse practitioner, and there is no indication that she meets the qualification requirements set out in M21-1, Part III.iv.3.D.2.j, which provides that the initial examination/diagnosis of TBI must be made by a physiatrist, a psychiatrist, a neurosurgeon, or a neurologist.  In any event, the nurse practitioner noted the Veteran had "one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both," but then repeated, verbatim, the psychologist's opinion that it is "less likely than not that the veteran suffered a TBl due to an MVA on 12/31/1979" because medical evaluation for MVA dated 01/01/1980 was negative for neurological finding and no diagnosis of concussion or head injury was given; because there was no follow-up made by the Veteran for sequelæ; and because the Veteran denied head injury during the separation examination.  For the same reasons as above, this opinion has little evidentiary weight.

In January 2014, the Veteran underwent an MRI of the head, which found mild global volume loss manifested by slightly increased ventricular and sulcal size.  

In correspondence dated in September 2015, a VA social worker reported that she had treated the Veteran from 2008 until 2013, and that during her work with the Veteran it became apparent that the Veteran was "living with [TBI] as indicated by disinhibition, anger outbursts, memory deficits, and attention difficulty."  She then averred "it is my clinical opinion that [the Veteran] has been having symptoms consistent with [TBI] since the [MVA] in 1980 however, his primary diagnosis was depression."  She added that it was likely that the Veteran was not treated nor diagnosed at the time due to limited knowledge about TBI and treatments.  Unfortunately, this provider (a social worker) does not meet the qualification requirements to make a diagnosis of TBI.  See M21-1, Part III.iv.3.D.2.j.

Consequently, in July 2017 the matter was referred for a Veterans Health Administration (VHA) expert medical opinion and, in September 2017, the requested opinion was provided.  According to this VHA expert, a neuropsychologist, the evidence confirms that the Veteran suffered a mild TBI during service with residual cognitive and psychiatric dysfunction.  In support of his opinion the expert addressed the November 2008, May 2009, and January 2012 TBI assessments and carefully pointed out how the Veteran's symptomatology had been misinterpreted.  The expert explained that if one is not aware of the symptomatology of mild TBI then one may not ascribe their complaints to a TBI as they are often vague, and pointed out that it may take a while for a patient to connect the fact that they are having concentration problems due to a TBI, especially if it is not accompanied with significant head injuries.  He also pointed out that there are "numerous instances of records demonstrating that this veteran has been having problems with headaches, nausea, vomiting, dizziness, memory difficulties - all of which are typically seen as part of a post-concussive syndrome or as sequelæ of mild TBI," and averred "therefore, veteran denying a "head injury" at the time of separation physical exam doesn't mean much."  He reiterated "we know he had an MVA and underwent mild TBI," and asserted that the Veteran's psychiatric complaints were also at least as likely as not due to the 1979 MVA, either directly, or secondary to the TBI.

The Board finds this evidence, which was provided by a knowledgeable expert and is accompanied by careful analysis of the service and post-service evidence, and which addresses the negative evidence and explains why it is misguided, to be wholly dispositive as to whether the Veteran incurred a TBI during service, and whether his current cognitive and psychiatric symptoms are related to that brain injury.  The weight of the evidence thus favors the claim.  Service connection for TBI with residual cognitive and psychiatric dysfunction is accordingly warranted.


ORDER

Service connection for TBI with residual cognitive dysfunction is granted.

Service connection for psychiatric impairment, as secondary to TBI, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


